Exhibit 10.1

EXECUTION VERSION

SUPPLEMENT NO. 1 (this “Supplement”) dated as of September 25, 2015, to the
Amended and Restated Guarantee and Pledge Agreement dated as of January 9, 2015
(the “Guarantee and Pledge Agreement”), among CBRE SERVICES, INC., a Delaware
corporation (the “U.S. Borrower”), CBRE GROUP, INC., a Delaware corporation
(“Holdings”), the Subsidiaries of the U.S. Borrower from time to time party
thereto (the “Subsidiary Guarantors” and, together with the U.S. Borrower and
Holdings, the “Grantors”) and CREDIT SUISSE AG (“Credit Suisse”), as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined therein).

A.  Reference is made to the Second Amended and Restated Credit Agreement dated
as of January 9, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the U.S. Borrower, CBRE
Limited, a limited company organized under the laws of England and Wales (the
“U.K. Borrower”), CBRE Limited, a corporation organized under the laws of the
province of New Brunswick (the “Canadian Borrower”), CBRE Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CBRE Limited, a company organized under the laws of
New Zealand (the “New Zealand Borrower”), Holdings, the lenders from time to
time party thereto (the “Lenders”), the Issuing Banks from time to time party
thereto and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent.

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee and Pledge Agreement and
the Credit Agreement.

C.  The Grantors have entered into the Guarantee and Pledge Agreement in
consideration of, among other things, Loans made and Letters of Credit issued
under the Credit Agreement. Section 7.16 of the Guarantee and Pledge Agreement
provides that additional Subsidiaries of the U.S. Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Pledge Agreement by the
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Loan Party”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor under the Guarantee and Pledge Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.



--------------------------------------------------------------------------------

Accordingly, the Collateral Agent and the New Loan Party agree as follows:

SECTION 1.  In accordance with Section 7.16 of the Guarantee and Pledge
Agreement, the New Loan Party by its signature below becomes a Subsidiary
Guarantor under the Guarantee and Pledge Agreement with the same force and
effect as if originally named therein as a Subsidiary Guarantor and the New Loan
Party hereby (a) agrees to all the terms and provisions of the Guarantee and
Pledge Agreement applicable to it as a Subsidiary Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Subsidiary Guarantor thereunder are true and correct on and as of the date
hereof. Each reference to a “Subsidiary Guarantor” in the Guarantee and Pledge
Agreement shall be deemed to include the New Loan Party. The Guarantee and
Pledge Agreement is hereby incorporated herein by reference.

SECTION 2.  The New Loan Party represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Loan Party and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Supplement.

SECTION 4.  The New Loan Party hereby represents and warrants that set forth
under its signature hereto, is the true and correct legal name of the New Loan
Party and its jurisdiction of organization.

SECTION 5.  Except as expressly supplemented hereby, the Guarantee and Pledge
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Pledge Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Pledge Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Loan Party shall be given to it in care of the
U.S. Borrower as provided in Section 9.01 of the Credit Agreement.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the New Loan Party and the Collateral Agent have duly
executed this Supplement to the Guarantee and Pledge Agreement as of the day and
year first above written.

 

CBRE GWS LLC

      by

   

      /s/ DEBERA FAN

  Name:  Debera Fan  

Title:    Senior Vice President and Treasurer

 

Address:    400 South Hope Street, 25th Floor, Los Angeles, CA 90071

 

Legal Name: CBRE GWS LLC

 

Jurisdiction of Formation: Delaware

 

[Supplement No. 1 Signature Page]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

      by    

/s/ BILL O’DALY

  Name: Bill O’Daly   Title: Authorized Signatory       by    

/s/ D. ANDREW MALETTA

  Name: D. Andrew Maletta   Title: Authorized Signatory